Exhibit 10.1

SECOND AMENDMENT TO LEASE

This SECOND AMENDMENT TO LEASE (this “Amendment”) made on this 1st day of
December, 2013, by and between QUALITY INVESTMENT PROPERTIES – WILLIAMS CENTER,
L.L.C., a Kansas limited liability company (“Lessor”), and QUALITY TECHNOLOGY
SERVICES LENEXA, LLC, a Delaware limited liability company (“Lessee”).

W I T N E S S E T H:

WHEREAS, Lessor and Lessee entered into a lease, dated as January 1, 2009 (the
“Lease”), pursuant to which Lessor leased to Lessee (i) 2493 usable square feet
of data center space (the “Data Center Space”) located on the first floor of the
J. Williams Technology Centre located at 12851 Foster Street, Overland Park,
Kansas (the “Building”), and (ii) 7220 rentable square feet of office and common
space (the “Office Space”), which was increased to 8639 rentable square feet as
of October 1, 2009 (the Office Space and Data Center Space being collectively
referred to as the “Leased Premises” or the “Premises”);

WHEREAS, Lessor and Lessee entered into that certain First Amendment to Lease,
dated as of March 1, 2013, pursuant to which the size of the Office Space was
increased to 30,213 rentable square feet and Lessee was granted an option to
extend the term of the Lease for one period of five years; and

WHEREAS, subject to the terms and conditions of this Amendment, Lessor and
Lessee desire to decrease the size of the Office Space so that Lessor may
reserve a certain portion of the Office Space for its own use.

NOW, THEREFORE, in consideration of the sum of One Dollar ($1.00) and other good
and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto mutually covenant and hereby agree as follows:

1. Capitalized terms not otherwise defined herein shall have the meaning given
to such terms in the Lease.

2. Section 1.02 of the Lease is hereby deleted in its entirety and replaced with
the following:

“1.02 Leased Premises. In consideration of the Rent, terms, provisions and
covenants of this Lease, Lessor hereby irrevocably leases, lets and demises to
Lessee the exclusive use and possession of (i) 2493 rentable square feet of data
center space (the “Data Center Space”) located on the first floor of the J.
Williams Technology Centre located at 12851 Foster Street, Overland Park, Kansas
(the “Building”) (reserving six (6) cabinets of space and power for Lessor’s
use), and (ii) 28,948 rentable square feet of office and common space (the
“Office Space”), more particularly depicted on Exhibit A attached hereto and
incorporated herein by reference (all of such space being referred to as the
“Leased Premises” or the “Premises”).”



--------------------------------------------------------------------------------

3. Section 1.04 of the Lease is hereby amended to reflect that from the date of
this Amendment until December 31, 2013, the Monthly Rent for the Office Space
shall be $54,277.50/month and $651,330.00/year, and the total Monthly Rent for
the Leased Premises shall be $85,777.50/month and $1,029,330.00/year. Commencing
on January 1, 2014 and continuing through December 31, 2019, Lessee shall pay
Monthly Rent to Lessor for the Office Space in an amount equal to $23.50/square
foot for a total of $56,689.83/month and $680,277.96/year. Beginning January 1,
2014 and continuing through December 31, 2018, the total Monthly Rent for the
Leased Premises shall be $88,189.83/month and $1,058,277.96/year.

4. Section 1.08 of the Lease is hereby amended to add the following sentence to
the end of Section 1.08:

“Notwithstanding anything to the contrary contained herein, Lessor and its
affiliates shall have the right to use the Premises for ingress and egress
purposes to the extent necessary to gain access to those portions of the
Building not being leased by Lessee hereunder.”

5. Section 2.02 of the Lease is hereby amended by deleting the last sentence of
the second paragraph of Section 2.02 and replacing it with the following:

“The pro rata share for insurance and taxes is calculated based on Lessee’s
percentage occupancy of the Office Space as set forth in Exhibit A.”

6. Section 5.01 of the Lease is hereby amended by adding the following sentence
at the end of Section 5.01:

“Lessor shall perform janitorial functions as provided in the Janitorial
Cleaning Matrix attached hereto as Exhibit D.”

7. The Lease is hereby amended by attaching to the Lease Exhibit D to this
Amendment.

8. Exhibit A of the Lease is hereby deleted in its entirety and replaced with
Exhibit A to this Amendment.

9. Except as expressly provided herein, all other terms, conditions, covenants,
conditions and agreements as set forth in the Lease remain unchanged and in full
force and effect.

10. This Amendment shall be governed by and construed in accordance with the
laws of the State of Kansas, without giving effect to its conflict of laws
principles.

11. This Amendment and any documents contemplated hereby may be executed in one
or more counterparts, all of which counterparts, when taken together, shall
constitute one agreement. This Amendment and any documents contemplated hereby
may be executed and delivered by facsimile or other electronic transmission and
any such execution or delivery shall be fully effective as if executed and
delivered in person



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Amendment the date first
above written.

 

LESSOR: Quality Investment Properties – Williams Center, LLC By:  

/s/ Chad L. Williams

Name:   Chad L. Williams Title:   Managing Member LESSEE: Quality Technology
Services Lenexa, LLC By:  

/s/ Bill Schafer

Name:   Bill Schafer Title:   CFO



--------------------------------------------------------------------------------

EXHIBIT A

THE LEASED PREMISES



--------------------------------------------------------------------------------

 

LOGO [g706530img003.jpg]



--------------------------------------------------------------------------------

LOGO [g706530img004.jpg]



--------------------------------------------------------------------------------

EXHIBIT D

JANITORIAL MATRIX



--------------------------------------------------------------------------------

 

J WILLIAMS TECHNOLOGY CENTER - JANITORIAL CLEANING - NIGHT TIME

 

 

     Standard

1.0 - Office Areas*

   Daily    Weekly    Monthly    Semi Annual    Annual

Empty all waste baskets and replace with new liner and remove all trash to
designated areas

   X            

All open carpet areas thoroughly vacuumed

   X            

Spot-clean walls, door surfaces

   X            

Spot-clean floors

         X      

Spot Clean Carpet

   X            

Deep Clean Carpet - High Traffic Areas

               X

Dust all low areas including chair & table legs and baseboards

         X      

Clean and dust all high surfaces including window sills, partition, ledges,
vents, wall plates and door jambs

         X      

Vacuum all obscure areas, including corners, edges, etc.

         X      

Dust and sanitize all office horizontal workspaces (weekly)

      X               Standard

2.0 - Restrooms

   Daily    Weekly    Monthly    Semi Annual    Annual

Scrub floors with designated Green Clean cleaning products

   X            

Wash tile walls, counter tops, partitions, and partitions doors

   X            

Wash shower tile walls and floors

   X            

Clean shower floor mats and curtains - Upon opening of fitness center

      X         

Clean mirrors and polish metal surfaces including exposed piping below wash
basins

   X            

Clean and disinfect door knobs, push plates and kick plates

   X            

Clean and sanitize toilet/urinal and sink handles

   X            

Clean and refill soap, toilet paper, napkins & seat cover dispensers

   X            

Dust Horizontal surfaces, mirrors, tops of partitions

   X            

Pour disinfectant down floor drains

      X         

Check and refill tampon/napkin vending machines

   X            

Clean air diffusers

         X      



--------------------------------------------------------------------------------

     Standard

3.0 - Core Common Area

   Daily    Weekly    Monthly    Semi Annual    Annual

Sweep all stairways

      X         

Vacuum entrance mats

   X            

Maintain janitorial storage areas in a neat and orderly manner

   X            

Clean inside glass windows

         X      

Clean kick plates and thresholds

      X         

Polish stainless steel corner guards

      X         

Clean exterior glass

            X   

Wash entrance mats

      X         

Clean glass walls

         X            Standard

4.0 -Core Break Areas

   Daily    Weekly    Monthly    Semi Annual    Annual

Empty all waste baskets and replace with new liner (when needed) and remove all
trash to designated areas (North and South Building Daily)

   X            

Clean walls by trash containers and behind sink

   X            

Wet clean counter

   X            

Clean and polish sink

   X            

Sweep and mop floor

   X            

Polish all metalwork – microwaves & refrigerators. Every Month on the 30th clean
and empty out refrigerators

         X      

Dust celling vents

         X            Standard

5.0 - Lobby

   Daily    Weekly    Monthly    Semi Annual    Annual

Vacuum all carpets

   X            

Damp-mop all tile floors

   X            

Polish metal hardware

   X            

Dust all horizontal surfaces (picture frames, woodwork, door Jambs, window
mullions)

      X         

Clean entrance doors

   X            

Clean all glass inside

         X      

Clean all glass exterior

            X   

Detail service elevator cab including finger print removal on stainless steal,
vacuum floor

   X            

Detail elevator door tracks

   X                  Standard

6.0 - Conference Rooms

   Daily    Weekly    Monthly    Semi Annual    Annual

Vacuum carpet

   X            

Wipe down conference chairs

      X         

Sanitize table – as needed

   X            

Clean all air vents and signs

      X         

Clean kick plates and thresholds

      X         



--------------------------------------------------------------------------------

     Standard

7.0 - Loading Dock/Exterior

   Daily    Weekly    Monthly    Semi Annual    Annual

Loading dock - sweep, vacuum, damp mop, dust vertical surfaces

   X            

Exterior Walks policed and swept

      X               Standard

8.0 - E Café

   Daily    Weekly    Monthly    Semi Annual    Annual

Vacuum all tile floor

   X            

Damp - mop all tile floor

   X            

Wipe down chairs

      X         

Sanitize table tops

   X            

Dust horizontal surfaces

   X            

Clean inside glass windows

         X      

Clean exterior windows

            X   

Janitorial Contract Clarifications:

 

1. Restroom supplies will be provided by Landlord as part of the Janitorial
Services contract.

 

2. Breakroom supplies will be provided by and/or charged back to Lessee with the
exception of trash bags.